Citation Nr: 1628116	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  07-39 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for HNP (herniated nucleus pulposus) with right L4-5 hemilaminectomy, discectomy.



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to June 1975.

This matter comes before the Board from a December 2006 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA) found that new and material evidence had not been submitted to reopen the claim for service connection for HNP with right L4-5 hemilaminectomy, discectomy.  

The Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  Id.  

In March 2012, the Board remanded this matter in order to have the Veteran scheduled for a hearing, before a Veterans Law Judge, at the RO.  The RO attempted to schedule the hearing, but in December 2013 the RO learned that the Veteran had been transferred to the Washington State Penitentiary and his tentative release date was 2076.  In a December 2013 letter, the RO advised the Veteran they wanted to schedule him for a hearing, but had received information that he would not be released until July 2076, and wanted the Veteran to indicate his preference for future action to be taken on his appeal.  In December 2013, the Veteran indicated he was currently incarcerated and his release date was unknown, and also claimed it was a wrongful conviction and that his case was under appeal.   In May 2014, the Veteran was advised that he had been scheduled for a videoconference hearing in June 2014.  In May 2014, the Veteran indicated he intended to appear for his hearing, and would contact his representative if he was unable to appear.  The record reflects that the Veteran failed to report for the June 2014 hearing.  The Board notes that there has been no request to reschedule the hearing and in a June 2016 informal hearing presentation, the Veteran's representative indicated that the Veteran's claim had been reviewed and they had no additional evidence or argument to add at this time.  Accordingly, the Board finds that there has been substantial compliance with its prior remand and it may proceed to adjudication of this appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that additional statements from the Veteran have recently (subsequent to this matter being certified to the Board) associated with the Veteran's electronic claims file, without a waiver of review by the Agency of Original Jurisdiction.  These additional statements by the Veteran, however, do not relate to or have a bearing on the current claim on appeal; as such they are not pertinent and the Board can proceed with a decision on the claim.  38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  In a May 1988 decision, the Board denied entitlement to service connection for a back disorder, essentially based on findings that the Veteran's in-service muscle strain and post-traumatic musculoskeletal pain were acute in nature and did not indicate the onset of a chronic disorder, that there were no residuals seen at separation from service, and that a back disorder first arose many years after service and was not related to any incident of service.  The Veteran did not appeal.

2.  Evidence added to the record since the Board's May 1988 decision, includes duplicative evidence and evidence that was not previously submitted to agency decisionmakers, but which does not relate to an unestablished fact necessary to substantiate the claim for service connection for HNP with right L4-5 hemilaminectomy, discectomy.


CONCLUSIONS OF LAW

1. The May 1988 Board decision, which denied service connection for a back disorder, is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014). 

2.  New and material evidence has not been received since the final May 1988 Board decision, and the claim for entitlement to service connection for HNP with right L4-5 hemilaminectomy, discectomy may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in September 2006.  See VAOPGCPREC 6-2014.  

The Board acknowledges that in a substantive appeal (VA Form 9) received in December 2007, the Veteran requested a BVA hearing at a local VA office.  Attempts have been made to schedule the Veteran for his requested hearing, however, due to his incarceration this has not been accomplished.  In June 2010, the RO sent the Veteran a letter indicating they had attempted to contact him to inquire on his availability for a Travel Board hearing, but had been unable to reach him, and asked that he call and verify his address and phone number.  In July 2010, the Veteran's spouse advised that he was unable to attend a hearing at that time.  In a July 2010 report of contact, it was noted that the Veteran's spouse advised that the Veteran was incarcerated since April 2010 and provided his address in jail.  Thereafter, the RO sent a letter to the Veteran requesting whether or not he still wanted a hearing.  In July 2010, the Veteran responded indicating he wanted a BA hearing in Washington, DC.  In November 2010, the Veteran was advised that a hearing had been scheduled for him at VA's Central Office (VACO) in February 2011.  In December 2010, the Veteran responded and requested a postponement of the hearing because of his incarceration.  In January 2011, the Veteran was advised that a hearing had been scheduled at VACO in April 2011.  The Veteran's wife responded that he would be unable to attend that hearing as he had a legal matter coming up in April, but requested that the hearing be rescheduled for June or later.  

In July 2011, the Veteran was advised that a VACO hearing had been scheduled for him in September 2011.  In August 2011, the Veteran's spouse requested that the Veteran be scheduled for a Travel Board hearing at the RO, noting that the Veteran was in jail waiting for a hearing.  Accordingly, in March 2012, the Board remanded this matter in order to have the Veteran scheduled for a hearing, before a Veterans Law Judge, at the RO.  In an April 2012 report of contact, it was noted that the Veteran's spouse advised that he had been convicted on all counts, that a sentence had not been passed yet, and that she believed the sentence would be 80 to 100 years.  In a letter dated in November 2012, the RO advised that based on the Veteran's request for a hearing, they wanted to schedule him for a hearing at the RO.  The Veteran was asked to indicate on the attached form, his preference for future action to be taken on his appeal.  He was advised that if a response was not received within thirty days, a BVA hearing would be scheduled on his behalf, and that if he did not appear at his designated hearing, he would be considered a "no show" and his file would be sent to the Board for a final decision on his appeal.  

In a June 2013 report of incarceration (VA Form 27-0820e), it was noted that the Veteran was in a state facility and that the prison would not allow him to leave the prison except for court issues relating to his conviction, and that due to the nature of his crime he would likely never be released from incarceration.  In a December 2013 report of general information (VA Form 27-0820), it was noted that Veteran had been transferred to the Washington State Penitentiary in October 2013 and that his tentative release date was 2076.  

In a letter dated in December 2013, the RO advised the Veteran that they wanted to schedule him for a hearing, but had received information from the Washington State Penitentiary that the Veteran would not be released until July 2076.  The Veteran was asked to indicate on the attached form his preference for future action to be taken on his appeal.  He was again advised that if a response was not received within thirty days, a BVA hearing would be scheduled on his behalf, and that if he did not appear at his designated hearing, he would be considered a "no show" and his file would be sent to the Board for a final decision on his appeal.  

In December 2013, the Veteran submitted a response to the RO's letter, checking off that he was submitting a written statement to be considered by the Board, that his representative may submit a written argument in the form of a brief, and that his representative may also submit a motion to appear alone and personally present arguments to the Board on the Veteran's behalf since he was unable to.  The Veteran indicated he was currently incarcerated and his release date was unknown, and also claimed it was a wrongful conviction and that his case was under appeal.   

In May 2014, the Veteran was advised that he had been scheduled for a videoconference hearing at the RO in June 2014.  In May 2014, the Veteran responded to the RO's letter regarding a hearing scheduled for June 2014.  On a form titled "Confirmation of Hearing Before Video Board", the Veteran checked that he intended to appear for his personal hearing, and would contact his representative if he was unable to appear.  He also wrote he did not know when he would be released, but hoped it would be any day.  The record reflects that the Veteran failed to report for the June 2014 hearing.  The Board notes that there has been no request to reschedule the hearing and in a June 2016 informal hearing presentation, the Veteran's representative indicated that there this Veteran's claim had been reviewed and they had no additional evidence or argument to add at this time.  Therefore, the Board considers that request for a hearing has been withdrawn and another hearing cannot be rescheduled on that issue.  38 C.F.R. § 20.702(d).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  A medical opinion was not obtained, and is not warranted in this matter as new and material evidence has not been submitted.  See 38 C.F.R. § 3.159(c)(4)(iii).  Additionally, a request was made to the Social Security Administration (SSA) for the Veteran's records, and, in a response received in January 2008, the SSA indicated that the Veteran was not entitled to disability or SSI benefits and that they had no medical file for him.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a May 1988 decision, the Board denied service connection because the Veteran's service muscle strain and post-traumatic musculoskeletal pain were acute in nature and did not indicate the onset of a chronic disorder, that there were no residuals seen at separation from service, and that a back disorder first arose many years after service and was not related to any incident of service.  The Veteran did not appeal that decision and it is final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the May 1988 Board decision included the Veteran's service treatment records (STRs), private treatment records, and lay statements from the Veteran.  STRs showed that in July 1974, the Veteran reported he had been in a fight and kicked in the left rib cage.  In November 1974, the Veteran complained about pain from his mid-left calf to his mid-right back.  An examination revealed that his range of motion was well within normal limits with some tenderness along the spinal muscles.  The impression was a muscle strain.  In February 1975, the Veteran complained of pain in the right side of his back.  An examination showed some tenderness and the assessment was post-traumatic musculoskeletal pain.  On his separation examination in June 1975, the Veteran's spine and other musculoskeletal system were assessed as normal. 

In a May 1987 private treatment record, it was noted that the Veteran was treated for right-sided back pain and pain down his right leg.  He gave a history of pain since February 1987.  The impression was disc disorder in the L4 region.  Private treatment records from Lakewood General Hospital showed that in June 1987 an x-ray report revealed a diagnosis of degenerative intervertebral disk cartilage.  Thereafter, in June 1987, the Veteran also underwent a myelogram which revealed a deformity in the L5-S1 level on the right, consistent with a herniated disc, followed by a right L4-5 hemilaminectomy and discectomy.  On the discharge summary it was noted that the Veteran had originally injured his low back in December after throwing around heavy bales of newspapers.  

A private physical evaluation dated in August 1987, for the Washington State Department of Social and Health Services, showed that the Veteran was seen for an injured spinal disc.  He complained of low back pain and reported he was injured in January 1987 while at work and lifting paper bundles.  

In a statement dated in November 1987, the Veteran described an incident in service, in May 1973, in which he reported being attacked by Puerto Rican National guardsmen, which resulted in him being taken to the hospital for three and a half days.  He claimed the diagnoses included 3 fractured ribs, mild head concussion, upper and lower back injuries with possible ruptured disc at L4 position.

Evidence submitted subsequent to the May 1988 Board decision includes multiple statements from the Veteran, several of which included his report of an incident in 1973 in service in which he was reportedly beaten up by several National Guardsmen.  In that regard, in a statement dated in May 2013, the Veteran claimed he had been waiting since 1975 for a response from VA concerning his claim that he sought medical benefits since 1973, after sustaining physical injuries during A.I.T. training at Fort Polk.  

Additionally, in a statement received in December 2013, the Veteran reported that in approximately May 1973, he was attacked by a mob of "N.G. (National Guard) Puerto Rico trainees, who were going through A.I.T. @ Ft. Polk" with his unit.  He reported he was beaten unconscious and spent 7 to 10 days in an Army base hospital, and claimed his injuries included:  ruptured L4 and L5, fractured clavicle, and bruised ribs.  He also reported there was no hearing or investigation and his commanding officer demoted him in rank and sent him back to his unit.  He claimed that his medical records had been lost since 1973.

After reviewing the evidence submitted since December 1988, the Board concludes that new and material evidence has not been submitted.  In fact, the only additional evidence submitted since December 1988 has been the Veteran's several statements.  While the Veteran's statements are presumed credible, these are the same assertions that he made at the time of the previous final denial in May 1988, and are therefore merely cumulative of previously considered evidence.  He is also not shown to have expertise in in relating any current low back condition to service.  While the Veteran is competent to report his low back symptoms and experiences in service, as a layperson he is not competent to render a probative opinion on a medical matter, to include whether he has a current low back disability that might be related to service.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Thus, the Board concludes that new and material evidence to reopen the claim for service connection for HNP with right L4-5 hemilaminectomy and discectomy has not been received.


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for HNP with right L4-5 hemilaminectomy, discectomy has not been received, and the appeal is denied. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


